ORDER
DANIEL D. RICHARDS of FAR HILLS, who was admitted to the bar of this State in 1963, having pleaded guilty to the first six counts of a federal superseding indictment charging him with six counts of embezzlement from an organization receiving federal benefits, in violation of 18 U.S.C.A 666(a)(1)(A), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), DANIEL D. RICHARDS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DANIEL D. RICHARDS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DANIEL D. RICHARDS, pursuant to Rule 1:21-6, shall be restrained from disbursement exception upon application to this Court, for good cause shown, and it is further
ORDERED that DANIEL D. RICHARDS comply with Rule 1:20-20 dealing with suspended attorneys. •